tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number 47632s in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b individual c individual d individual m state x date y date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 do you fail to pass the operational_test therefore disqualifying you from exemption under sec_501 of the code yes for the reasons described below have you failed to establish that your funds will not inure to the benefit of your founders causing you to be disqualified from exemption under sec_501 of the code yes for the reasons described below does your sale of motorcycle parts and accessories at market rates further a substantial non-exempt commercial purpose under sec_501 of the code yes for the reasons described below letter cg catalog number 47630w facts you were initially formed by articles of association on date x but incorporated approximately four months later in m on date y you were formed by b c and d c are husband and wife and d is their daughter b and your articles of association named you as the first partner with b as the second and outlined an agreement with b stating that the partners agree to engage in the business of raising money through motorcycle rides to assist in the funding of treatment homes for adult and juvenile delinquents in their rehabilitation the articles further state the partnership will continue for a period of years after which it may continue for a period of on-going years or for such time as the partners may see fit the articles of association also state that each of the partners are ‘contributing their skill and labor to the association and it is understood that each partner will be paid wages or a salary for such labor that the partner may perform’ the members of the association shall constitute the committee which shall fix the wages or salaries to be paid the articles of association further state that b shall be the managing partner and as such will have the full authority to manage conduct operate and arrange all the b can hire and fire other employees needed to carry on the business business affairs determine wages and make contracts with employees enter into other contracts and do anything that is ordinarily done as the manager of a business section of your articles of association is titled division of profits it states the following at the end of each year or at such time as the committee of the whole may decide the profits of the association shall be distributed in the following proportions describe it is agreed however the expenses of the business shall be borne equally and all operating_expenses shall be deducted before profit is determined section of your articles of association states that if you dissolve during your year projected lifespan the assets will be sold and any profits will be distributed to the facility facilities normally receiving funding from this business your articles of incorporation state you are organized exclusively for c purposes and named b c and d as trustees in your application_for exemption you referred to your articles of association in explaining past present and future activities rather than providing a description you did indicate motorcycle rides would be generating funds for donation to sober homes and to letter cg catalog number 47630w institutions rehabilitating juveniles during correspondence you submitted a revised form_1023 which described your main activity as raising money from the sale of motorcycle parts and accessories merchandise for sale is obtained through a shipping contract with a third party supplier when someone orders from your site you then log in to the supplier's site as a contracted dealer and order the product which is then shipped to the customer prices on your website for merchandise are suggested retail prices you remain a contracted dealer with the supplier as long as you sell at least dollar_figure annually profits from this activity will fund a rehabilitation facility for boys and girls along with the merchandise sales you also conduct an annual poker run open to the public for a registration participation fee funds left after expenses are to be donated to a local homeless shelter worth of merchandise the lead page of your website states you are a motorcycle parts and apparel store and includes the following your site also contains a link to your annual poker run and details on the event your website is available to anyone interested in purchasing parts and accessories you also submitted a voluminous catalog of all the parts and accessories available on your website your website states letter cg catalog number 47630w you submitted actual and estimated expenses in your first year you indicated operating losses of over dollar_figure funds contributed to charity in years two and three you show a profit however your expense projections did not include compensation amounts or the cost of goods purchased from the supplier further you showed no profit in your annual poker run and no your application_for exemption indicates that compensation amounts of b c and d depend on your income you said when gross_sales reach a specific amount the board member that is working hours a week on the website will receive compensation of of the month’s gross_sales per month when your sales increase to another specific amount the board member that is working in customer service organizing the poker runs and marketing the website will receive a wage of sales per month your secretary will be paid minimum wage for time spent at board meetings or other business ventures a board meeting will be held to determine the amounts and who will receive what wages salary amounts were decided by your board members the person not receiving the income will vote with the other non receiving member and determine the salary and who receives it you indicated no limit to the compensation any individual could receive of the month's gross you said ofc’s time is spent on the website over a year span you estimate that of b’s time is spent proofing and marketing the website you submitted minutes from your board meetings during one of the meetings b c and d discussed renting b and c’s house until a brick and motar sic store is established you later submitted a rental agreement for that property between you and a month for rent once c signed by b and c you will pay the website is generating money of their utilities and dollar_figure law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified letter cg catalog number 47630w in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status sec_1_501_c_3_-1 of the regulations provides that an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 even though its net profits do not inure to the benefit of individual members of the organization revrul_72_369 1972_3_cb_245 held an organization formed to provide management and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 of the code because it is a trade_or_business ordinarily carried on for profit in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner’s activities constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in easter house v u s ci ct aff'd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child the claims_court letter cg catalog number 47630w concluded that the organization’s business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus p laintiffs competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 of the code in living faith inc v commissioner t c m aff'd 950_f2d_365 cir the court said that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 the appellate court stated the factors that the court relied upon to find commerciality and thus offered the best contemporary explanation of the commerciality doctrine these factors include the organization sold goods and services to the public the organization was in direct competition with for profit businesses the prices set by the organization were based upon pricing formulas common in retail food businesses the organization utilized promotional material and commercial catch phrases to enhance sales the organization advertised its services and food the organization did not receive any charitable_contributions application of law you are not described in sec_501 because you are not operated exclusively for charitable purposes you have also failed to establish your earnings will not inure to your founders selling motorcycle parts and accessories via your web site at retail prices is not an exclusive charitable activity you are controlled by three related individuals b c and d who will benefit from compensation and lease agreements related to sales of products as you are not described in sec_1_501_c_3_-1 of the regulations and because more than an insubstantial part of your activities involve these product sales you fail the operational_test and do not meet the requirements of sec_1_501_c_3_-1 of the regulations you are not described in sec_1_501_c_3_-1 of the regulations as you have failed to establish your earnings will not inure to insiders you have agreements that were not negotiated arms-length to compensate insiders in relation to a percentage of letter cg catalog number 47630w your gross_sales and through other transactions and three related individuals are controlling your operations you are not described in sec_1_501_c_3_-1 as you have failed to demonstrate you serve public rather than private purposes b and b’s family has full authority to manage conduct operate and arrange all of your business affairs and all stand to benefit from your operations you are not described in sec_1_501_c_3_-1 of the regulations as your primary purpose of operating a website which sells motorcycle parts to the public in a commercial manner does not exclusively further charitable purposes this activity constitutes a trade_or_business of a commercial rather than charitable nature you are similar to the organization described in revrul_72_369 because you are operating a business ordinarily carried on for-profit in operating a website for the sale of motorcycle parts and accessories you are similar to the organization in better business bureau as you have a substantial non-exempt purpose of maintaining a website for the retail_sale of merchandise you are similar to the organization in living faith as you exhibit certain factors evident of non-exempt commercial operations you sell goods to the public as a substantial part of your activities you are in direct competition with other retailers for profit included who sell the same products your prices are set common to other retail operations and you intend on advertising your site to increase sales finally you are supported substantially through sales rather than charitable_contributions these factors demonstrate a commercial rather than charitable purpose you are similar to the organization in b s w group as the activity of selling parts and accessories in the manner described is characteristic of a regular trade_or_business for- profit your activities are consistent with the conduct of a business ordinarily carried on by commercial ventures you are similar to the organization in easter house because your primary activity is the sale of merchandise on your website you will compete with other commercial enterprises providing similar services and selling similar parts conclusion you fail to meet the operational_test as you are not operated for a charitable purpose you have failed to establish earnings will not inure to insiders or that you are not operating for private purposes your activity of selling parts and accessories is indicative of a non-exempt commercial operation accordingly we conclude you do not qualify for exemption as an organization described in sec_501 of the code letter cg catalog number 47630w you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs letter cg catalog number 47630w if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely holly o paz director exempt_organizations rulings and agreements letter cg catalog number 47630w
